                                          Case 5:17-cv-01027-BLF Document 124 Filed 09/09/19 Page 1 of 3




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     THEODORE BROOMFIELD, et al.,                       Case No. 17-cv-01027-BLF
                                   8                    Plaintiffs,
                                                                                            ORDER GRANTING PLAINTIFFS’
                                   9             v.                                         ADMINISTRATIVE MOTION TO FILE
                                                                                            UNDER SEAL PORTIONS OF
                                  10     CRAFT BREW ALLIANCE, INC.,                         DECLARATION OF STEFAN
                                                                                            BOEDEKER
                                  11                    Defendant.
                                                                                            [Re: ECF 122]
                                  12
Northern District of California
 United States District Court




                                  13
                                              Before the Court is Plaintiffs’ administrative motion to file under seal portions of the
                                  14
                                       declaration of Stefan Boedeker, which is being filed in support of Plaintiffs’ Motion for Attorneys’
                                  15
                                       Fees and Costs and Class Representative Service Awards (ECF 121). ECF 122. For the reasons
                                  16
                                       that follow, the motion to seal is GRANTED.
                                  17
                                         I.   LEGAL STANDARD
                                  18
                                              “Historically, courts have recognized a ‘general right to inspect and copy public records
                                  19
                                       and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of
                                  20
                                       Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435
                                  21
                                       U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong
                                  22
                                       presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.
                                  23
                                       Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to
                                  24
                                       motions that are “more than tangentially related to the underlying cause of action” bear the burden
                                  25
                                       of overcoming the presumption with “compelling reasons” that outweigh the general history of
                                  26
                                       access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d
                                  27
                                       1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.
                                  28
                                          Case 5:17-cv-01027-BLF Document 124 Filed 09/09/19 Page 2 of 3




                                   1          Parties moving to seal documents must also comply with the procedures established by

                                   2   Civ. L.R. 79-5. Pursuant to Civ. L.R. 79-5(b), a sealing order is appropriate only upon a request

                                   3   that establishes the document is “sealable,” or “privileged or protectable as a trade secret or

                                   4   otherwise entitled to protection under the law.” “The request must be narrowly tailored to seek

                                   5   sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b).

                                   6   In part, Civ. L.R. 79-5(d) requires the submitting party to attach a “proposed order that is narrowly

                                   7   tailored to seal only the sealable material” which “lists in table format each document or portion

                                   8   thereof that is sought to be sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the

                                   9   document” that indicates “by highlighting or other clear method, the portions of the document that

                                  10   have been omitted from the redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the

                                  11   filing of the Administrative Motion to File Under Seal, the Designating Party must file a

                                  12   declaration as required by subsection 79-5(d)(1)(A) establishing that all of the designated material
Northern District of California
 United States District Court




                                  13   is sealable.” Civ. L.R. 79-5(e)(1).

                                  14    II.   DISCUSSION
                                  15          The Court has reviewed Plaintiffs’ sealing motion and the declarations submitted in

                                  16   support thereof. The Court finds that Plaintiffs have articulated compelling reasons to seal certain

                                  17   portions of the requested document. The proposed redactions are narrowly tailored. The Court’s

                                  18   ruling on the sealing request is set forth in the table below.

                                  19     ECF          Document to be                   Result                        Reasoning
                                         No.             Sealed:
                                  20     121-9    Declaration of Stefan      GRANTED as to the          If filed publicly, this confidential
                                  21              Boedeker                   highlighted portions at    and competitively sensitive
                                                                             ¶ 12(a) and (c);           information could be used to the
                                  22                                         ¶ 13, Table 1;             disadvantage of Craft Brew
                                                                             ¶ 14 and Table 2;          Alliance (“CBA”) by competitors,
                                  23                                         ¶ 15 and Table 3;          as it reveals information related to
                                                                             ¶ 16 and Table 4; and      CBA’s sales data and potential
                                  24                                         ¶ 17, Table 5.             methodology in calculating future
                                  25                                                                    revenue. Webb Decl. ¶ 5. ECF
                                                                                                        123. In particular, CBA’s
                                  26                                                                    competitors could use this
                                                                                                        confidential information to
                                  27                                                                    undermine CBA’s pricing and
                                                                                                        financial plans and practices.
                                  28
                                                                                          2
                                          Case 5:17-cv-01027-BLF Document 124 Filed 09/09/19 Page 3 of 3



                                       III.   CONCLUSION
                                   1
                                              For the foregoing reasons, the Court hereby GRANTS Plaintiff’s motion to seal at
                                   2
                                       ECF 122. No further action is necessary.
                                   3

                                   4
                                              IT IS SO ORDERED.
                                   5

                                   6
                                       Dated: September 9, 2019
                                   7
                                                                                     ______________________________________
                                   8                                                 BETH LABSON FREEMAN
                                                                                     United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
